DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 3-10, 13-16, 18 and 20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

As per claim 1, none of the cited prior art seems to anticipate or be an obvious combination of the claimed limitations, in particular, wherein the fanout region spans a first width in an inactive area of the display between the first edge and the pixels, and wherein encapsulation and evaporated layers, extending from an active area of the display, span a second width in the inactive area between the first edge and the pixels, the second width being greater than the first width.

As per claim 8, none of the cited prior art seems to anticipate or be an obvious combination of the claimed limitations, in particular, a power supply line for the display in the inactive area, wherein the power supply line has a bent portion that follows the border along the notch-shaped portion of the inactive area, and the bent portions of the data lines are routed between the bent portion of the power supply line and the second side.

As per claim 15, none of the cited prior art seems to anticipate or be an obvious combination of the claimed limitations, in particular, a tail portion extending from a side of the display parallel to the columns of pixels; a power supply signal line that extends from the tail portion to the active and inactive areas of the display and around an edge of the display, and that supplies a power supply signal to the pixels from the edge of the display; demultiplexing circuitry mounted along the side of the display and configured to perform demultiplexing operations for the data lines; and data line loading circuitry coupled to the data lines and configured to compensate for charge sharing between the data lines based on the demultiplexing operations, wherein the data line loading circuitry is disposed along the edge of the display.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689.  The examiner can normally be reached on Monday-Friday, from 8 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694